Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
[                    ] 2020, is made and entered into by and among BJ’s
Restaurants, Inc., a California corporation (the “Company”), and the investors
listed on the Schedule of Investors attached hereto as Schedule 1 (each, an
“Investor” and collectively, the “Investors”).

WHEREAS, pursuant to the Securities Purchase Agreement by and among the Company
and each of the Investors, dated as of May 1, 2020 (the “Purchase Agreement”),
the Company has agreed, upon the terms and subject to the conditions of the
Purchase Agreement, to issue and sell, at the Closing, to the Investors an
aggregate of 3,125,000 shares of the Company’s common stock, no par value per
share (the “Common Stock”);

WHEREAS, in accordance with the terms of the Purchase Agreement, the Company has
agreed to provide Investors certain registration rights under the Securities Act
of 1933 (the “1933 Act”), and the rules and regulations thereunder, and
applicable state securities laws.

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
in this Agreement, and intending to be legally bound by this Agreement, the
Company and the Investors agree as follows:

1.    Definitions. Capitalized terms used and not otherwise defined in this
Agreement that are defined in the Purchase Agreement shall have the respective
meanings ascribed to such terms in the Purchase Agreement. As used in this
Agreement, the following terms shall have the respective meanings set forth in
this Section 1:

“1933 Act” shall have the meaning set forth in the preamble of this Agreement.

“Agreement” shall have the meaning set forth in the preamble of this Agreement.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 under the 1933 Act.

“Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday or
Friday and is not a day on which banking institutions in New York, New York
generally are authorized or obligated by law, regulation or executive order to
close.

“Commission” means the United States Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Common Stock” shall have the meaning set forth in the preamble of this
Agreement.

“Company” shall have the meaning set forth in the preamble of this Agreement.

“Effectiveness Deadline” means, with respect to any registration statement
required to be filed to cover the resale by the Investors of the Registrable
Securities pursuant to Section 2, (a) the date such registration statement is
filed, if the Company is a WKSI as of such date and such registration statement
is an Automatic Shelf Registration Statement eligible to become immediately
effective upon filing pursuant to Rule 462 under the 1933 Act; or (b) if the
Company is not a WKSI as of the date such registration statement is filed, the
one hundred and twentieth (120th) day after the date of this Agreement. If
applicable, the Effectiveness Deadline with respect to the Prospectus Supplement
shall be the date the Prospectus Supplement is filed.

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

“Electing Investors” means, with respect to a registration, each of the
Investors that has Registrable Securities directly owned by such Investor
included in such registration in accordance with Sections 2 or 6, as the case
may be, as communicated in writing to the Company in accordance with Sections
2(a) or 6(a), as applicable.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the Commission thereunder.

“Existing Shelf Registration Statement” means the Company’s Registration
Statement on Form S-3 (File No. 333-237813), which became effective on April 23,
2020.

“Filing Deadline” means, (i) with respect to the Prospectus Supplement, if
applicable, twenty (20) calendar days following the date of this Agreement, or
(ii) with respect to any registration statement required to be filed to cover
the resale by Investors of the Registrable Securities pursuant to Section 2,
sixty (60) calendar days following the date of this Agreement; provided that, to
the extent that the Company has not been provided the information regarding the
Investors and their Registrable Securities in accordance with Section 13(b) at
least two (2) Business Days prior to the applicable Filing Deadline, then the
such Filing Deadline shall be extended to the second Business Day following the
date on which such information is provided to the Company.

“Freely Tradable” means, with respect to any security, a security that is
eligible to be sold by the holder thereof without any volume or manner of sale
restrictions pursuant to Rule 144.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Indemnified Party” shall have the meaning set forth in Section 12(c).

“Indemnifying Party” shall have the meaning set forth in Section 12(c).

“Investor Indemnitee” shall have the meaning set forth in Section 12(a).

 

2



--------------------------------------------------------------------------------

“Investors” shall have the meaning set forth in the preamble of this Agreement.

“Moving Party” shall have the meaning set forth in Section 15(d).

“Other Securities” shall have the meaning set forth in Section 6(a).

“Piggyback Notice” shall have the meaning set forth in Section 6(a).

“Piggyback Registration” shall have the meaning set forth in Section 6(a).

“prospectus” means the prospectus included in a registration statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A under the 1933 Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a registration statement, and all other
amendments and supplements to the prospectus, including post-effective
amendments.

“Prospectus Supplement” means a prospectus supplement to the Existing Shelf
Registration Statement that registers the resale of the Registrable Securities
hereunder.

“Purchase Agreement” shall have the meaning set forth in the recitals of this
Agreement.

“register,” “registered,” and “registration” refer to a registration effected by
preparing and filing a registration statement with the Commission in compliance
with the 1933 Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement by the
Commission.

“Registrable Securities” means, as of any date of determination, (a) any Common
Stock issued to the Investors pursuant to the Purchase Agreement (whether or not
subsequently transferred to any other Person) and (b) any securities issued as
(or issuable upon the conversion or exercise of any warrant, right or other
security that is issued as) a dividend, stock split, recapitalization or other
distribution with respect to, or in exchange for, or in replacement of, the
securities referenced in clause (a) above; provided that the term “Registrable
Securities” shall exclude in all cases any securities (i) that shall have ceased
to be outstanding; or (ii) that are sold pursuant to an effective registration
statement under the 1933 Act or publicly resold in compliance with Rule 144.

“Registration Expenses” means, with respect to any registration, (a) all
expenses incurred by the Company in effecting any registration pursuant to this
Agreement, including all registration and filing fees, printing expenses, fees
and disbursements of counsel for the Company, blue sky fees and expenses;
(b) all reasonable fees and expenses related to any registration of Registrable
Securities by the Electing Investors (including the fees and disbursements of
one legal counsel (and only one legal counsel) to the Electing Investors); and
(c) all expenses of the Company’s independent accountants in connection with any
regular or special reviews or audits incident to or required by any such
registration; provided that Registration Expenses shall not include any Selling
Expenses.

 

3



--------------------------------------------------------------------------------

“registration statement” means any registration statement that is required to
register the resale of the Registrable Securities under this Agreement,
including the related prospectus and any pre- and post-effective amendments and
supplements to each such registration statement or prospectus.

“Resale Shelf Registration” shall have the meaning set forth in Section 2(a).

“Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2(a).

“Rule 144” shall have the meaning set forth in Section 14.

“SC 2018 Trust” shall mean SC 2018 Trust LLC, a Delaware limited liability
company.

“SC 2018 Trust Demand Registration” shall have the meaning set forth in
Section 6(a).

“SC 2018 Trust Registration Rights Agreement” shall mean the Registration Rights
Agreement between the Company and the SC 2018 Trust, dated as of the date
hereof.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes, if any, applicable to the sale of Registrable Securities
by the Electing Investors and all related fees and expenses of any counsel to
the Electing Investors (other than such fees and expenses included in
Registration Expenses).

“Shelf Offering” shall have the meaning set forth in Section 5.

“Shelf Registration” means the Resale Shelf Registration or a Subsequent Shelf
Registration, as applicable.

“Shelf Registration Statement” means the Resale Shelf Registration Statement or
a Subsequent Shelf Registration Statement, as applicable.

“Subsequent Shelf Registration” shall have the meaning set forth in
Section 2(c).

“Subsequent Shelf Registration Statement” shall have the meaning set forth in
Section 2(c).

“Suspension Period” shall have the meaning set forth in Section 4.

“Take-Down Notice” shall have the meaning set forth in Section 5.

“Underwriter Cutback” shall have the meaning set forth in Section 6(b).

“Underwritten Offering” shall have the meaning set forth in Section 3(a).

“Underwritten Offering Notice” shall have the meaning set forth in Section 3(a).

“WKSI” means a “well known seasoned issuer” as defined in Rule 405 under the
1933 Act.

2.    Registration.

(a)    Subject to the other applicable provisions of this Agreement, the Company
shall file, as promptly as reasonably practicable, but no later than the
applicable Filing Deadline, (i) the Prospectus Supplement, if permitted by
applicable law and the Company determines that registration through a Prospectus
Supplement is appropriate in light of the possible termination of

 

4



--------------------------------------------------------------------------------

WKSI status as of the next determination date under Rule 405 of the 1933 Act, or
(ii) a registration statement under the 1933 Act covering the sale or
distribution from time to time by the Investors, on a delayed or continuous
basis pursuant to Rule 415 of the 1933 Act of all the Registrable Securities and
shall provide for the registration of such Registrable Securities for resale by
such Investors in accordance with any reasonable method of distribution elected
by the Investors (such registration, a “Resale Shelf Registration”). The
registration statement shall be on Form S-3 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3, then
such registration shall be on another appropriate form for such purposes) (the
“Resale Shelf Registration Statement”), and if the Company is a WKSI as of the
filing date and determines to file a Prospectus Supplement as provided in (a)(i)
above, the Resale Shelf Registration Statement shall be an Automatic Shelf
Registration Statement. If the Resale Shelf Registration Statement is not an
Automatic Shelf Registration Statement, then the Company shall use its
reasonable best efforts to cause such Resale Shelf Registration Statement to be
declared effective by the Commission as promptly as practicable after the filing
thereof, but in any event prior to the Effectiveness Deadline.

(b)    Once declared effective, the Company shall, subject to the other
applicable provisions of this Agreement, use its reasonable best efforts to
cause the Resale Shelf Registration Statement to be continuously effective and
usable until such time as there are no longer any Registrable Securities or at
such time as all of the Registrable Securities are Freely Tradeable (the
“Effectiveness Period”).

(c)    If any Shelf Registration ceases to be effective under the 1933 Act for
any reason at any time during the Effectiveness Period, the Company shall use
its reasonable best efforts to promptly cause such Shelf Registration to again
become effective under the 1933 Act (including obtaining the prompt withdrawal
of any order suspending the effectiveness of such Shelf Registration), and in
any event shall, promptly amend such Shelf Registration in a manner reasonably
expected to obtain the withdrawal of any order suspending the effectiveness of
such Shelf Registration or file an additional registration statement (a
“Subsequent Shelf Registration Statement,” and such registration, a “Subsequent
Shelf Registration”) for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 of the 1933 Act registering the resale from time to time by
the Investors of all securities that are Registrable Securities as of the time
of such filing. If a Subsequent Shelf Registration is filed, the Company shall
use its reasonable best efforts to (i) cause such Subsequent Shelf Registration
to become effective under the 1933 Act as promptly as is reasonably practicable
after such filing, but in no event later than the date that is ninety (90) days
after such Subsequent Shelf Registration is filed and (ii) keep such Subsequent
Shelf Registration (or another Subsequent Shelf Registration) continuously
effective until the end of the Effectiveness Period. Any such Subsequent Shelf
Registration shall be a registration statement on Form S-3 to the extent that
the Company is eligible to use such form, and if the Company is a WKSI as of the
filing date, such registration statement shall be an Automatic Shelf
Registration Statement. Otherwise, such Subsequent Shelf Registration shall be
on another appropriate form and shall provide for the registration of such
Registrable Securities for resale by such Investors in accordance with any
reasonable method of distribution elected by the Investors.

(d)    The Company shall supplement and amend any Shelf Registration if required
by the rules, regulations or instructions applicable to the registration form
used by the

 

5



--------------------------------------------------------------------------------

Company for such Shelf Registration if required by the 1933 Act or as reasonably
requested by the Investors covered by such Shelf Registration.

(e)    If a Person becomes an Investor of Registrable Securities after a Shelf
Registration becomes effective under the 1933 Act, the Company shall, as
promptly as is reasonably practicable following delivery of written notice to
the Company of such Person becoming an Investor and requesting for its name to
be included as a selling securityholder in the prospectus related to the Shelf
Registration:

(i)    if required and permitted by applicable law, file with the Commission a
supplement to the related prospectus or a post-effective amendment to the Shelf
Registration so that such Investor is named as a selling securityholder in the
Shelf Registration and the related prospectus in such a manner as to permit such
Investor to deliver a prospectus to purchasers of the Registrable Securities in
accordance with applicable law;

(ii)    if, pursuant to Section 2(e)(i), the Company shall have filed a
post-effective amendment to the Shelf Registration that is not automatically
effective, use its reasonable best efforts to cause such post-effective
amendment to become effective under the 1933 Act as promptly as is reasonably
practicable, but in any event by the date that is ninety (90) days after the
date such post-effective amendment is required by Section 2(e)(i) to be filed;
and

(iii)    notify such Investor as promptly as is reasonably practicable after the
effectiveness under the 1933 Act of any post-effective amendment filed pursuant
to Section 2(e)(i).

(f)    If: (i) the Prospectus Supplement or Resale Shelf Registration Statement
is not filed with the Commission on or prior to the applicable Filing Deadline,
(ii) the Resale Shelf Registration Statement is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline, or (iii) after its effective date and except for
the reasons as set forth in Section 4, (A) the Resale Shelf Registration
Statement or Existing Shelf Registration Statement, as applicable, ceases for
any reason (including, without limitation, by reason of a stop order or the
Company’s failure to update such registration statement), to remain continuously
effective as to all Registrable Securities included in such registration
statement or (B) the Investors are not permitted to utilize the prospectus
therein to resell such Registrable Securities for any reason (other than due to
a change in the “Plan of Distribution” or the inaccuracy of any information
regarding the Investors), in each case, for more than an aggregate of 30
consecutive calendar days or 45 calendar days (which need not be consecutive
days) during any 12-month period (other than as a result of a breach of this
Agreement by an Investor) (any such failure or breach in clauses (i) through
(iii) above being referred to as an “Event,” and, for purposes of clauses (i) or
(ii), the date on which such Event occurs, or for purposes of clause (iii), the
date on which such 30 or 45 calendar day period is exceeded, being referred to
as an “Event Date”), then in addition to any other rights the Investors may have
hereunder or under applicable law: (x) within five (5) Business Days after an
Event Date relating to a failure in clause (i) only, the Company shall pay to
each Investor an amount in cash, as liquidated damages and not as a penalty,
equal to 0.5% of the aggregate purchase price paid by such Investor pursuant to
the Purchase Agreement for any Registrable Securities held by such Investor on
such Event Date; and (y) on each 30-day anniversary (or pro rata portion
thereof)

 

6



--------------------------------------------------------------------------------

following any Event Date (including, for the avoidance of doubt, a failure in
clause (i), in which case each 30-day anniversary shall be measured commencing
on the 31st day following such Event Date) until the earlier of (1) the
applicable Event is cured or (2) the Registrable Securities are Freely
Tradeable, the Company shall pay to each Investor an amount in cash, as
liquidated damages and not as a penalty, equal to 0.5% of the aggregate purchase
price paid by such Investor pursuant to the Purchase Agreement for any
unregistered Registrable Securities then held by such Investor. The amounts
payable pursuant to the foregoing clauses (x) and (y) are referred to
collectively as “Liquidated Damages.” The parties agree that (1) notwithstanding
anything to the contrary herein or in the Purchase Agreement, no Liquidated
Damages shall be payable with respect to any period after the expiration of the
Effectiveness Period and in no event shall the aggregate amount of Liquidated
Damages payable to an Investor exceed, in the aggregate, 2.5% of the aggregate
purchase price paid by such Investor pursuant to the Purchase Agreement and
(2) in no event shall the Company be liable in any 30-day period for Liquidated
Damages under this Agreement in excess of 0.5% of the aggregate purchase price
paid by the Investors pursuant to the Purchase Agreement. Unless otherwise
specified in Section 2(f), the Liquidated Damages pursuant to the terms hereof
shall apply on a daily pro-rata basis for any portion of a month prior to the
cure of an Event, except in the case of the first Event Date. Notwithstanding
the foregoing, nothing shall preclude any Investor from pursuing or obtaining
any available remedies at law, specific performance or other equitable relief
with respect to this Section 2(f) in accordance with applicable law. The
Effectiveness Deadline for a registration statement shall be extended without
default or Liquidated Damages hereunder in the event that the Company’s failure
to obtain the effectiveness of the Registration Statement on a timely basis
results from the failure of the Investor to timely provide the Company with
information requested by the Company and necessary to complete the registration
statement in accordance with the requirements of the 1933 Act.

3.    Underwritten Offering.

(a)    If the Electing Investors intend to distribute the Registrable Securities
by means of an underwriting (the “Underwritten Offering”), the Electing
Investors shall, after the Resale Shelf Registration Statement becomes
effective, so advise the Company by delivering a written notice to the Company
(the “Underwritten Offering Notice”) specifying some or all of the Registrable
Securities subject to the Shelf Registration Statement; provided, however, the
Investors may not, without the Company’s prior written consent, launch more than
one (1) Underwritten Offerings within any three hundred sixty-five (365) day
period. The Electing Investors shall have the right to appoint the book-running,
managing and other underwriter(s) in consultation with the Company.

(b)    The Company shall not include in any Underwritten Offering pursuant to
this Section 3 any securities that are not Registrable Securities without the
prior written consent of the Investors. If the managing underwriter or
underwriters advise the Company and the Investors in writing that, in its or
their good faith opinion, the total number of Registrable Securities requested
to be so included (and, if permitted hereunder, other securities requested to be
included in such offering), exceeds the total number or dollar amount of such
securities that can be sold without having an adverse effect on the price,
timing or distribution of the Registrable Securities to be so included, then
there shall be included in such Underwritten Offering the number or dollar
amount of Registrable Securities (and, if permitted hereunder, other securities
requested to be included in such offering) that in the good faith opinion of
such managing underwriter(s) can be

 

7



--------------------------------------------------------------------------------

sold without so adversely affecting such offering, and such number of
Registrable Securities (and, if permitted hereunder, other securities requested
to be included in such offering) shall be allocated for inclusion as follows:
(i) first, the Registrable Securities of the Investors that have requested to
participate in such Underwritten Offering, allocated pro rata among such
Investors on the basis of the percentage of the Registrable Securities requested
to be included in such offering by such Investors; and (ii) second, and only if
all the securities referred to in clause (i) have been included, any other
securities of the Company that have been requested to be so included.

4.    Suspension. Notwithstanding anything to the contrary in this Agreement,
upon notice to the Investors, the Company may delay, on one (1) occasion in any
one hundred eighty (180) day period, the Filing Deadline and/or the
Effectiveness Deadline with respect to, or suspend the effectiveness or
availability of any registration statement for up to sixty (60) days in the
aggregate in any twelve (12)-month period (a “Suspension Period”) if the Board
determines in good faith that there is a valid business purpose for suspension
of such registration statement; provided that (a) any suspension of a
registration statement pursuant to Section 9 shall be treated as a Suspension
Period for purposes of calculating the maximum number of days of any Suspension
Period under this Section 4, (b) the Company shall be actively employing in good
faith all reasonable best efforts to launch such registered offering through
such Suspension Period and (c) the Investors are afforded the opportunity to
include the Registrable Securities offering in accordance with Section 6. The
Company shall deliver to the Investors a certificate signed by an executive
officer certifying that such Suspension Period is for a valid business purpose
determined by the Board in good faith and such certificate shall contain a
statement of the reasons for such Suspension Period and an approximation of the
anticipated length of such Suspension Period (provided such notice shall not
contain material, non-public information about the Company). If the Company
defers any registration of Registrable Securities pursuant to Section 2 or in
response to an Underwritten Offering Notice or requires the Investors to suspend
any Underwritten Offering, the Investors shall be entitled to withdraw such
demand for registration or Underwritten Offering Notice, as applicable, and if
it does so, such request shall not be treated for any purpose as the delivery of
an Underwritten Offering Notice pursuant to Section 3. The parties hereto agree
and acknowledge that (i) none of the Investors or any of their respective
Affiliates or transferees shall be restricted from trading or otherwise
transferring any of the Registrable Securities with respect to which a
registration statement is effective and (ii) nothing in any existing agreements
or any other arrangements involving the Company and any of the Investors or any
of their respective Affiliates (contractual or otherwise) shall be construed as
limiting any of the Investors’ or any of their respective Affiliates’ or
transferees’ ability to trade or otherwise transfer any of the Registrable
Securities with respect to which a registration statement is effective.

5.    Take-Down Notice. Subject to the other applicable provisions of this
Agreement, at any time that any Shelf Registration Statement is effective, if an
Investor delivers a notice to the Company (a “Take-Down Notice”) stating that it
intends to effect a sale or distribution of all or part of its Registrable
Securities included by it on any Shelf Registration Statement that requires an
amendment or supplement to the Shelf Registration Statement (a “Shelf Offering”)
and stating the number of the Registrable Securities to be included in such
Shelf Offering, then the Company shall amend or supplement the Shelf
Registration Statement as may be necessary, subject to the other applicable
provisions of this Agreement, in order to enable such Registrable Securities to
be sold and distributed pursuant to the Shelf Offering.

 

8



--------------------------------------------------------------------------------

6.    Piggyback Registration.

(a)    Subject to the terms and conditions of this Agreement, if at any time the
Company files a registration statement under the 1933 Act with respect to an
offering of Common Stock or other equity securities of the Company (such Common
Stock and other equity securities collectively, “Other Securities”), including,
for the avoidance of doubt, any registration statement filed in response to SC
2018 Trust’s demand for a Underwritten Offering pursuant to Section 3 of the SC
2018 Trust Registration Rights Agreement (“SC 2018 Trust Demand Registration”)
and whether or not for sale for its own account (other than a registration
statement (i) on Form S-4, Form S-8 or any successor forms or (ii) filed solely
in connection with any employee benefit or dividend reinvestment plan), then the
Company shall promptly give written notice of such filing to the Investors,
which notice shall be given, to the extent reasonably practicable, no later than
ten (10) Business Days before the anticipated filing or launch date (except in
the case of an offering that is an “overnight offering,” in which case such
notice must be given no later than one (1) Business Day prior to the filing or
launch date) (the “Piggyback Notice”). The Piggyback Notice and the contents
thereof shall be kept confidential by the Investors and their respective
Affiliates and representatives, and the Investors shall be responsible for
breaches of confidentiality by their respective Affiliates and representatives
in their capacity as such. The Piggyback Notice shall offer each Investor the
opportunity to include in such registration statement, subject to the terms and
conditions of this Agreement, the number of Registrable Securities as such
Investor may reasonably request (a “Piggyback Registration”). Subject to the
terms and conditions of this Agreement, the Company shall include in each such
Piggyback Registration all Registrable Securities with respect to which the
Company has received from an Electing Investor a written request for inclusion
therein within five (5) Business Days following receipt of any Piggyback Notice
by such Electing Investor (but in any event not later than one (1) Business Day
prior to the filing date of a Piggyback Registration Statement), which request
shall specify the maximum number of Registrable Securities intended to be
disposed of by such Electing Investor and the intended method of distribution.
For the avoidance of doubt and notwithstanding anything in this Agreement to the
contrary, the Company may not commence or permit the commencement of any sale of
Other Securities in a public offering to which this Section 6 applies unless the
Electing Investors shall have received the Piggyback Notice in respect to such
public offering not less than ten (10) Business Days prior to the commencement
of such sale of Other Securities. The Electing Investors shall be permitted to
withdraw all or part of the Registrable Securities from a Piggyback Registration
at any time at least two (2) Business Days prior to the effective date of the
registration statement relating to such Piggyback Registration.

(b)    If any Other Securities are to be sold in an underwritten offering,
(i) the Company or other Persons designated by the Company shall have the right
to appoint the book-running, managing and other underwriter(s) for such offering
in their discretion and (ii) to the extent such Other Securities are of the same
class as the Registrable Securities, the Electing Investors shall be permitted
to include all Registrable Securities requested to be included in such
registration in such underwritten offering on the same terms and conditions as
such Other Securities proposed by the Company or any third party to be included
in such offering; provided, however, that if such offering involves an
underwritten offering and the managing underwriter(s) of such underwritten
offering advise the Company in writing that it is their good faith opinion that
the total amount of Registrable Securities requested to be so included, together
with all Other Securities that the Company and any other Persons having rights
to participate in such registration

 

9



--------------------------------------------------------------------------------

intend to include in such offering (an “Underwriter Cutback”), exceeds the total
number or dollar amount of such securities that can be sold without having an
adverse effect on the price, timing or distribution of the Registrable
Securities to be so included together with all Other Securities, then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities and such Other Securities that in the
good faith opinion of such managing underwriter(s) can be sold without so
adversely affecting such offering, and such number of Registrable Securities and
Other Securities shall be allocated for inclusion as follows: (A) first, all
Other Securities being sold by the Company for its own account; (B) second, and
only if all the securities referred to in clause (A) have been included, all
Registrable Securities requested to be included in such registration by the
Electing Investors, pro rata, based on the number of Registrable Securities
beneficially owned by such Electing Investors; and (C) third, and only if all
the securities referred to in clause (B) have been included, all Other
Securities of any holders thereof (other than the Company and the Electing
Investors) requesting inclusion in such registration, pro rata, based on the
number of Other Securities beneficially owned by each such holder of Other
Securities; provided; however that in the event of a Piggyback Registration in
connection with a SC 2018 Trust Demand Registration, such number of Registrable
Securities and Other Securities shall be allocated for inclusion as follows:
(w) first, all Registrable Securities requested to be included in such
registration by SC Trust 2018; (x) second, and only if all the securities
referred to in clause (x) have been included, all Registrable Securities
requested to be included in such registration by the Electing Investor;
(y) third, and only if all the securities referred to in clause (y) have been
included, Other Securities being sold by the Company for its own account; and
(z) fourth, and only if all the securities referred to in clause (y) have been
included, all Other Securities of any holders thereof (other than the Electing
Investors and the Company) requesting inclusion in such registration, pro rata,
based on the number of Other Securities beneficially owned by each such holder
of Other Securities.

7.    Expenses of Registration. Except as specifically provided for in this
Agreement, all Registration Expenses incurred in connection with any
registration, qualification or compliance hereunder shall be borne by the
Company. All Selling Expenses incurred in connection with any registration
hereunder shall be borne by the Electing Investors in proportion to the number
of Registrable Securities for which registration was requested.

8.    Obligations of the Company. Whenever required to effect the registration
of any Registrable Securities pursuant to Sections 2, 3 or 6 of this Agreement,
the Company shall, as promptly as reasonably practicable:

(a)    Prepare and file with the Commission a registration statement (including
all required exhibits to such registration statement) with respect to such
Registrable Securities and cause such registration statement to become
effective, or prepare and file with the Commission a prospectus supplement with
respect to such Registrable Securities pursuant to an effective registration
statement and keep such registration statement effective or such prospectus
supplement current;

(b)    Prepare and file with the Commission such amendments, including
post-effective amendments, and supplements to the applicable registration
statement and the prospectus or prospectus supplement used in connection with
such registration statement as may be necessary to comply with the provisions of
the 1933 Act with respect to the disposition of all securities

 

10



--------------------------------------------------------------------------------

covered by such registration statement (including to permit the intended method
of distribution thereof) and as may be necessary to keep the registration
statement continuously effective for the period set forth in this Agreement;

(c)    To the extent reasonably practicable, not less than five (5) Business
Days prior to the filing of a registration statement or any related prospectus
or any amendment or supplement thereto, the Company shall furnish to the
Electing Investors and to their legal counsel copies of all such documents
proposed to be filed and give reasonable consideration to the inclusion in such
documents of any comments reasonably and timely made by the Electing Investors
or their legal counsel; provided that the Company shall include in such
documents any such comments that are necessary to correct any material
misstatement or omission regarding an Electing Investor;

(d)    Furnish to the Electing Investors and to their legal counsel such number
of copies of the applicable registration statement and each such amendment and
supplement thereto (including in each case all exhibits but not documents
incorporated by reference) and of a prospectus, including a preliminary
prospectus, in conformity with the requirements of the 1933 Act, and such other
documents as the Electing Investors may reasonably request in order to
facilitate the disposition of Registrable Securities owned by the Electing
Investors. The Company hereby consents to the use of such prospectus and each
amendment or supplement thereto by each of the Electing Investors in accordance
with applicable laws and regulations in connection with the offering and sale of
the Registrable Securities covered by such prospectus and any amendment or
supplement thereto;

(e)    Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under blue sky or such other securities
laws of such jurisdictions as shall be reasonably requested by the Electing
Investors and to keep such registration or qualification in effect for so long
as such registration statement remains in effect; provided that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions;

(f)    In connection with a customary due diligence review, make available for
inspection by the Electing Investors, any underwriter(s) participating in any
such disposition of Registrable Securities and any counsel or accountants
retained by the Electing Investors or underwriter(s), all financial and other
records, pertinent corporate documents and properties of the Company and its
subsidiaries, and cause the officers, directors and employees of the Company and
its subsidiaries to supply all information and participate in customary due
diligence sessions in each case reasonably requested by any such representative,
underwriter(s), counsel or accountant in connection with such registration
statement; provided that (i) any party receiving confidential materials shall
execute a confidentiality agreement on customary terms if reasonably requested
by the Company and (ii) the Company may in its reasonable discretion restrict
access to competitively sensitive or legally privileged documents or
information;

(g)    Enter into customary agreements and take such other actions as are
reasonably required in order to facilitate the disposition of such Registrable
Securities, including, if the method of distribution of Registrable Securities
is by means of an underwritten offering, using commercially reasonable efforts
to (i) cause the chief executive officer and chief financial

 

11



--------------------------------------------------------------------------------

officer to be available at reasonable dates and times to participate in “road
show” presentations and/or investor conference calls to market the Registrable
Securities during normal business hours, on reasonable advance notice and
without undue burden or hardship on the Company; provided that the aggregate
number of days of “road show” presentations in connection with an underwritten
offering of Registrable Securities for each registration pursuant to a demand
made under Section 3 shall not exceed three (3) Business Days; and
(ii) negotiate and execute an underwriting agreement in customary form with the
managing underwriter(s) of such offering and such other documents reasonably
required under the terms of such underwriting arrangements, including using
reasonable best efforts to procure a customary legal opinion and auditor
“comfort” letters. The Electing Investors shall also enter into and perform
their obligations under such underwriting agreement;

(h)    If such securities are being sold through underwriters, (i) furnish, on
the date that such Registrable Securities are delivered to the underwriters, an
opinion, dated as of such date, of the legal counsel representing the Company
for the purposes of such registration, in form and substance as is customarily
given to underwriters in an underwritten public offering, addressed to the
underwriters, if any, and a “negative assurance letter,” dated as of such date,
of the legal counsel representing the Company for purposes of such registration,
in form and substance as is customarily given to underwriters and (ii) furnish,
on the date of the underwriting agreement and on the date that the Registrable
Securities are delivered to the underwriters, a letter dated as of such date,
from the independent certified public accountants of the Company, in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the underwriters;

(i)    Use reasonable best efforts to list the Registrable Securities covered by
such registration statement with any securities exchange on which the Common
Stock is then listed;

(j)    Give notice to the Electing Investors as promptly as reasonably
practicable:

(i)    when any registration statement filed pursuant to Sections 2 or 3 or in
which Registrable Securities are included pursuant to Section 6 or any amendment
to such registration statement has been filed with the Commission and when such
registration statement or any post-effective amendment to such registration
statement has become effective;

(ii)    when the prospectus or any prospectus supplement has been filed and,
with respect to such registration statement, when the same has become effective;

(iii)    of any request by the Commission or other federal or state governmental
authority for amendments or supplements to any registration statement (or any
information incorporated by reference in, or exhibits to, such registration
statement) filed pursuant to Sections 2 or 3 or in which Registrable Securities
are included pursuant to Section 6 or the prospectus (including information
incorporated by reference in such prospectus) included in such registration
statement or for additional information;

(iv)    of the issuance by the Commission of any stop order suspending the
effectiveness of any registration statement filed pursuant to Sections 2 or 3 or
in which Registrable Securities are included pursuant to Section 6 or the
initiation of any proceedings for that purpose;

 

12



--------------------------------------------------------------------------------

(v)    if at any time the Company has reason to believe that the representations
and warranties of the Company or any of its subsidiaries contained in any
agreement (including any underwriting agreement contemplated by Section 8(g)
above) cease to be true and correct;

(vi)    of the receipt by the Company or its legal counsel of any notification
with respect to the suspension of the qualification of the Common Stock for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

(vii)    at any time when a prospectus relating to any such registration
statement is required to be delivered under the 1933 Act, of the happening of
any event as a result of which such prospectus (including any material
incorporated by reference or deemed to be incorporated by reference in such
prospectus), as then in effect, includes an untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, which event requires the Company to make changes in such effective
registration statement and prospectus in order to make the statements therein or
incorporated by reference therein not misleading (which notice shall be
accompanied by an instruction to suspend the use of the prospectus until the
requisite changes have been made and shall not contain any material, non-public
information about the Company);

(k)    Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 8(j)(iv) at the earliest practicable time;

(l)    Cooperate with the Electing Investors and each underwriter or agent
participating in the disposition of Registrable Securities and their respective
counsel in connection with any filings required to be made with FINRA;

(m)    Upon the occurrence of any event contemplated by Section 8(j)(vii),
reasonably promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Electing Investors, the
prospectus will not contain (or incorporate by reference) an untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Electing Investors in accordance
with Section 8(j)(vii) to suspend the use of the prospectus until the requisite
changes to the prospectus have been made, then the Electing Investors shall
suspend use of such prospectus and use their reasonable best efforts to return
to the Company all copies of such prospectus (at the Company’s expense) other
than permanent file copies then in the Electing Investors’ possession, and the
period of effectiveness of such registration statement provided for in
Section 8(a) above shall be extended by the number of days from and including
the date of the giving of such notice to the date the Electing Investors shall
have received such amended or supplemented prospectus pursuant to this
Section 8(m); and

(n)    Use reasonable best efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical stock certificates into
book-entry form in accordance with any procedures

 

13



--------------------------------------------------------------------------------

reasonably requested by the Electing Investors or the managing underwriter(s).
In connection therewith, if reasonably required by the Company’s transfer agent,
the Company shall, promptly after the effectiveness of the registration
statement, cause an opinion of counsel as to the effectiveness of the
registration statement to be delivered to and maintained with its transfer
agent, together with any other authorizations, certificates and directions
required by the transfer agent which authorize and direct the transfer agent to
issue such Registrable Securities without legend upon sale by the holder of such
shares of Registrable Securities under the registration statement.

9.    Suspension of Sales. Upon receipt of written notice from the Company
pursuant to Section 8(j)(vii), the Electing Investors shall immediately
discontinue disposition of Registrable Securities until they (i) have received
copies of a supplemented or amended prospectus or prospectus supplement pursuant
to Section 8(m) or (ii) are advised in writing by the Company that the use of
the prospectus and, if applicable, prospectus supplement may be resumed, and, if
so directed by the Company, the Electing Investors shall deliver to the Company
(at the Company’s expense) all copies, other than permanent file copies then in
the Electing Investors’ possession, of the prospectus and, if applicable,
prospectus supplement covering such Registrable Securities current at the time
of receipt of such notice. The suspension of the availability of a Shelf
Registration Statement or prospectus pursuant to Section 8(j)(vii) for a period
that does not exceed 60 calendar days (which need not be consecutive days) in
any 12-month period shall not result in the Company incurring liability for
Liquidated Damages otherwise required pursuant to Section 2(f).

10.    Limitation on Subsequent Registration Rights. From and after the date
hereof, the Company shall not enter into any agreement granting any holder or
prospective holder of any securities of the Company registration rights with
respect to such securities that conflict with the rights granted to the
Investors herein without the prior written consent of the Investors holding a
majority of the Registrable Securities. It is agreed that the granting of pro
rata registration rights to any other investor in the Company shall not be
considered to conflict with the rights granted to the Investors herein.

11.    Free Writing Prospectuses. The Electing Investors shall not use any free
writing prospectus (as defined in Rule 405 under the 1933 Act) in connection
with the sale of Registrable Securities without the prior written consent of the
Company; provided that the Electing Investors may use any free writing
prospectus prepared and distributed by the Company.

12.    Indemnification.

(a)    Notwithstanding any termination of this Agreement, the Company shall
indemnify and hold harmless each of the Electing Investors and each of their
respective current and former officers, directors, employees, agents, partners,
members, stockholders, representatives and Affiliates, and each Person or
entity, if any, that controls the Electing Investors within the meaning of
Section 15 of the 1933 Act or Section 20 of the Exchange Act and the officers,
directors, employees, agents and employees of each such controlling Person, and
each underwriter thereof, if any, and each Person who controls any such
underwriter within the meaning of Section 15 of the 1933 Act (each, an “Investor
Indemnitee”), against any and all losses, claims, damages, actions, liabilities,
costs and expenses (including reasonable fees, expenses and disbursements of
attorneys and other professionals), joint or several, arising out of or based
upon any untrue or

 

14



--------------------------------------------------------------------------------

alleged untrue statement of material fact contained or incorporated by reference
in any registration statement, prospectus, preliminary prospectus or final
prospectus contained therein, offering circular or other document, or any
amendment or supplement thereto, or contained in any “issuer free writing
prospectus” (as such term is defined in Rule 433 under the 1933 Act) prepared by
the Company or authorized by it in writing for use by the Investors or any
amendment or supplement thereto; any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading or any violation by the Company of any rule or regulation
promulgated under the 1933 Act, the Exchange Act or state securities laws
applicable to the Company in connection with any such registration, and the
Company will reimburse each of the Investor Indemnitees for any reasonable legal
and any other expenses reasonably incurred in connection with investigating,
preparing or defending any such claim, loss, damage, liability or action, as
such expenses are incurred; provided that the Company shall not be liable to
such Investor Indemnitee in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon (i) an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
including any such preliminary prospectus or final prospectus contained therein,
offering circular or other document, or any such amendments or supplements
thereto or contained in any “issuer free writing prospectus” (as such term is
defined in Rule 433 under the 1933 Act) prepared by the Company or authorized by
it in writing for use by the Investors or any amendment or supplement thereto,
in reliance upon and in conformity with information regarding such Investor
Indemnitee or its plan of distribution or ownership interests which such
Investor Indemnitee furnished in writing to the Company for use in connection
with such registration statement, including any such preliminary prospectus or
final prospectus contained therein, offering circular or other document, or any
such amendments or supplements thereto, (ii) offers or sales effected by or on
behalf of such Investor Indemnitee “by means of” (as defined in Rule 159A under
the 1933 Act) a “free writing prospectus” (as defined in Rule 405 under the 1933
Act) that was not authorized in writing by the Company, or (iii) the failure to
deliver or make available to a purchaser of Registrable Securities a copy of any
preliminary prospectus, pricing information or final prospectus contained in the
applicable registration statement or any amendments or supplements thereto (to
the extent the same is required by applicable law to be delivered or made
available to such purchaser at the time of sale of contract); provided that the
Company shall have delivered to each Electing Investor such preliminary
prospectus or final prospectus contained in the applicable registration
statement and any amendments or supplements thereto pursuant to Section 8(d) no
later than the time of contract of sale in accordance with Rule 159 under the
1933 Act.

(b)    Each Electing Investor shall, severally and not jointly, indemnify and
hold harmless the Company and its officers, directors, employees, agents,
representatives and Affiliates, each underwriter, if any, of the Company’s
securities covered by such a registration, each Person who controls the Company
or such underwriter within the meaning of Section 15 of the 1933 Act, and each
other Electing Investor and each of such other Electing Investor’s officers,
directors, partners and members and each Person controlling such other Electing
Investor within the meaning of Section 15 of the 1933 Act, against any and all
losses, claims, damages, actions, liabilities, costs and expenses (including
reasonable fees, expenses and disbursements of attorneys and other
professionals) arising out of or based upon any untrue or alleged untrue
statement of material fact contained in any registration statement, prospectus,
preliminary prospectus, offering circular or other document, or any amendment or
supplement thereto, or contained in any “issuer free writing

 

15



--------------------------------------------------------------------------------

prospectus” (as such term is defined in Rule 433 under the 1933 Act), or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, but only to the extent
that such untrue statements or omissions are based solely upon information
regarding such Electing Investor furnished in writing to the Company by such
Electing Investor expressly for use therein. In no event shall the liability of
any Electing Investor hereunder be greater in amount than the dollar amount of
the net proceeds received by such Electing Investor upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

(c)    If any proceeding shall be brought or asserted against any Person
entitled to indemnity hereunder (an “Indemnified Party”) with respect to a claim
for which indemnity is required under this Agreement, such Indemnified Party
shall promptly notify the Person from whom indemnity is sought (the
“Indemnifying Party”) in writing, and the Indemnifying Party shall assume the
defense in such proceeding, including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of all fees and expenses
incurred in connection with such defense; provided that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Section 12, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party. An Indemnified Party shall have the right to employ separate
counsel in any such proceeding and to participate in the defense of such
proceeding, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed
in writing to pay such fees and expenses; (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such proceeding; or
(iii) the named parties to any such proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that representation of both
such Indemnified Party and the Indemnifying Party by the same counsel would be
inappropriate because of an actual conflict of interest between the Indemnifying
Party and such Indemnified Party (in which case, if such Indemnified Party
notifies the Indemnifying Party in writing that it elects to employ separate
counsel at the expense of the Indemnifying Party, the Indemnifying Party shall
not have the right to assume the defense thereof and such counsel shall be at
the expense of the Indemnifying Party); provided that the Indemnifying Party
shall not be liable for the fees and expenses of more than one separate firm of
attorneys (in addition to, but only to the extent necessary, one local counsel)
at any time for all Indemnified Parties. The Indemnifying Party shall not be
liable for any settlement of any such proceeding effected without its written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed), effect any settlement of any pending proceeding in respect of which
any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding. All fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such proceeding in a
manner not inconsistent with this Section 12) shall be paid to the Indemnified
Party, as incurred, promptly upon receipt of written notice thereof by the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to

 

16



--------------------------------------------------------------------------------

indemnification hereunder; provided that the Indemnifying Party may require such
Indemnified Party to undertake to reimburse all such fees and expenses to the
extent it is finally judicially determined that such Indemnified Party is not
entitled to indemnification under this Section 12).

(d)    If the indemnification provided for in Sections 12(a) or 12(b) is held by
a court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any losses, claims, damages, actions, liabilities, costs or expenses
referred to in Sections 12(a) or 12(b), as the case may be, or is insufficient
to hold the Indemnified Party harmless as contemplated therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages, actions, liabilities, costs or expenses, in
such proportion as is appropriate to reflect the relative fault of the
Indemnified Party, on the one hand, and the Indemnifying Party, on the other
hand, in connection with the statements, omissions or violations which resulted
in such losses, claims, damages, actions, liabilities, costs or expenses, as
well as any other relevant equitable considerations. The relative fault of the
Indemnifying Party, on the one hand, and of the Indemnified Party, on the other
hand, shall be determined by reference to, among other factors, whether the
untrue or alleged untrue statement of a material fact or omission to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Investors agree that it would not be just and equitable if
contribution pursuant to this Section 12(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 12(d). Notwithstanding
the foregoing, in no event shall the liability of any Electing Investor
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Electing Investor upon the sale of the Registrable Securities
giving rise to such contribution obligation. No Indemnified Party guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) shall be entitled to contribution from an Indemnifying Party not guilty of
such fraudulent misrepresentation.

13.    Agreement to Furnish Information. If requested by the Company or the
book-running managing underwriter(s) of Common Stock (or other securities of the
Company convertible into Common Stock), each Electing Investor shall provide
such information regarding itself and its Registrable Securities as may be
reasonably required by the Company or such representative of the book-running
managing underwriter(s) in connection with the filing of a registration
statement and the completion of any public offering of the Registrable
Securities pursuant to this Agreement.

14.    Rule 144 Reporting. With a view to making available to the Investors the
benefits of certain rules and regulations of the Commission which may permit the
sale of the Registrable Securities that are Common Stock to the public without
registration, the Company agrees to use its reasonable best efforts to: (a) make
and keep public information available, as those terms are understood and defined
in Rule 144 under the 1933 Act or any similar or analogous rule promulgated
under the 1933 Act, at all times after the effective date of this Agreement
(“Rule 144”); (b) file with the Commission, in a timely manner, all reports and
other documents required of the Company under the Exchange Act; and (c) so long
as the Investors own any Registrable Securities, furnish to such Investors
forthwith upon request: (i) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 and of the Exchange Act;
(ii) a

 

17



--------------------------------------------------------------------------------

copy of the most recent annual or quarterly report of the Company; and
(iii) such other reports and documents as such Investors may reasonably request
in availing themselves of any rule or regulation of the Commission allowing them
to sell any such Common Stock without registration.

15.    Miscellaneous.

(a)    Termination of Registration Rights. The registration rights of any
particular Investor granted under this Agreement shall terminate with respect to
such Investor upon the date upon which neither the Investor nor any of its
Affiliates holds any Registrable Securities.

(b)    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed in all
respects by the internal laws of the State of California without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of California or any other jurisdictions) that would cause the application of
the laws of any jurisdictions other than the State of California.

(c)    Jurisdiction; Jury Trial. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in Los Angeles
County, California, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to service in any such suit, action or proceeding by mailing a copy
thereof to such party at the address for such notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service or
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN.

(d)    Specific Performance. Each of the Investors, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the other party hereto would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and that such injury would not be adequately compensable by
the remedies available at law (including the payment of money damages). It is
accordingly agreed that the Investors, on the one hand, and the Company, on the
other hand (the “Moving Party”), shall each be entitled to specific enforcement
of, and injunctive relief to prevent any violation of, the terms hereof, and the
other party hereto will not take action, directly or indirectly, in opposition
to the Moving Party seeking such relief on the grounds that any other remedy or
relief is available at law or in equity. This Section 15(d) is not the exclusive
remedy for any violation of this Agreement.

 

18



--------------------------------------------------------------------------------

(e)    Successors and Assigns. Except as otherwise provided in this Agreement,
the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the successors, heirs and permitted assigns (including, for the avoidance
of doubt, any of the Investors’ Affiliates) of the parties; provided, however,
that in the event that any Person acquires or becomes a transferee or assignee
of any Registrable Securities, such Person shall, without any further writing or
action of any kind, be deemed a beneficiary hereof for all purposes and such
Registrable Securities shall be held subject to all the terms of this Agreement,
and by taking and holding such Registrable Securities such Person shall be
treated as an “Investor” for all purposes under this Agreement and shall be
entitled to receive the benefits of, and be conclusively deemed to have agreed
to be bound by all of the applicable terms and provisions of, this Agreement.

(f)    No Third-Party Beneficiaries. Notwithstanding anything contained in this
Agreement to the contrary, this Agreement is intended solely for the benefit of
the parties hereto and their respective successors, heirs and permitted assigns,
and is not for the benefit of, nor may any provision hereof be enforced by, any
other person; provided, however, that each Indemnified Party (but only, in the
case of an Investor Indemnitee, if such Investor Indemnitee has complied with
the requirements of Section 12(c), including the first proviso of Section 12(c))
shall be entitled to the rights, remedies and obligations provided to an
Indemnified Party under Section 12, and each such Indemnified Party shall have
standing as a third-party beneficiary under Section 12 to enforce such rights,
remedies and obligations.

(g)    Entire Agreement. This Agreement, the Purchase Agreement and the other
Transaction Documents supersede all other prior or contemporaneous negotiations,
writings and understandings between the Investors, the Company, their Affiliates
and Persons acting on their behalf with respect to the matters discussed herein,
and this Agreement, the Purchase Agreement, the other Transaction Documents, and
the instruments referenced herein and therein constitute the full and entire
understanding and agreement among the parties hereto with regard to the matters
covered herein and therein, and, except as specifically set forth herein or
therein, neither the Company nor any Investor makes any representation,
warranty, covenant or undertaking with respect to any such matters.

(h)    Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement shall be in writing
and shall be deemed to be delivered: (i) upon receipt, when delivered
personally; (ii) upon delivery, when sent by electronic mail; or (iii) one
Business Day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same. The addresses and e-mail
addresses for such communications shall be:

if to the Company:

BJ’s Restaurants, Inc.

7755 Center Avenue

Huntington Beach, California 92647

Attention: Greg Levin

E-mail: glevin@bjsrestaurants.com

with a copy to (for informational purposes only):

 

19



--------------------------------------------------------------------------------

Elkins Kalt Weintraub Reuben Gartside LLP

10345 West Olympic Boulevard

Los Angeles, California 90066

Attention: Robert M. Steinberg, Esq.

E-mail: rsteinberg@elkinskalt.com

if to the Investors, to the address set forth in the Purchase Agreement:

or to such other address and/or e-mail address and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s e-mail containing the time, date, and recipient e-mail
address or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or e-mail or receipt from an
overnight courier service in accordance with clause (i), (ii), or (iii) above,
respectively.

(i)    Delays or Omissions. No failure on the part of any party to exercise, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and not exclusive of any other remedies provided by law.

(j)    Expenses. The Company and the Investors shall bear their own expenses and
legal fees incurred on their behalf with respect to this Agreement and the
transactions contemplated hereby, except as otherwise provided in Section 7.

(k)    Amendments and Waivers. Provisions of this Agreement may be amended and
the observance thereof may be waived (either generally or in a particular
instance and either retroactively or prospectively) only if such amendment or
waiver is in writing and signed, in the case of an amendment, by the Company and
the holders of at least a majority of the Registrable Securities then
outstanding or, in the case of a waiver, by the party against whom the waiver is
to be effective. Any amendment or waiver effected in accordance with this
Section 15(k) shall be binding upon each holder of any Registrable Securities at
the time outstanding (including securities convertible into Registrable
Securities), each future holder of all such Registrable Securities and the
Company. No such amendment shall be effective to the extent that it applies to
less than all of the Investors or holders of Registrable Securities.

(l)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or .pdf format signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile or .pdf signature.

 

20



--------------------------------------------------------------------------------

(m)    Severability. If any provision of this Agreement is prohibited by law or
otherwise becomes or is declared by a court of competent jurisdiction to be
invalid or unenforceable, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties hereto will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(n)    Headings; Interpretation. The headings used in this Agreement are used
for convenience of reference only and are not to be considered part of, or
affect the interpretation of, this Agreement. When a reference is made in this
Agreement to a Section or Schedule, such reference shall be to a Section or
Schedule of this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole (including all of the
Schedules) and not to any particular provision of this Agreement. Unless
otherwise specified in this Agreement, the term “dollars” and the symbol “$”
mean U.S. dollars for purposes of this Agreement and all amounts in this
Agreement shall be paid in U.S. dollars. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term. Any agreement, instrument or statute, rule or regulation defined or
referred to in this Agreement means such agreement, instrument or statute, rule
or regulation as from time to time amended, modified or supplemented, including
(in the case of agreements or instruments) by waiver or consent and (in the case
of statutes) by succession of comparable successor statutes. Any reference to
any section under the 1933 Act or Exchange Act, or any rule promulgated
thereunder, shall include any publicly available interpretive releases, policy
statements, staff accounting bulletins, staff accounting manuals, staff legal
bulletins, staff “no-action,” interpretive and exemptive letters, and staff
compliance and disclosure interpretations (including “telephone
interpretations”) of such section or rule by the Commission. Each of the parties
has participated in the drafting and negotiation of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if it were drafted by each of the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of
authorship of any of the provisions of this Agreement.

(o)    Further Assurances. Each party hereto shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the other Transaction Documents
and the consummation of the transactions contemplated hereby and thereby.

 

21



--------------------------------------------------------------------------------

[Signature pages follow.]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY: BJ’s Restaurants, Inc. By:    

Name:

 

Title:

 

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

INVESTORS: [NAME OF INVESTOR] By:    

Name:

   

Title:

    [NAME OF INVESTOR] By:    

Name:

   

Title:

    [NAME OF INVESTOR] By:    

Name:

   

Title:

   

 

24



--------------------------------------------------------------------------------

SCHEDULE 1

SCHEDULE OF INVESTORS